EXHIBIT B
SUNNY ISLES CAPITAL, LLC                       *      IN THE

Plaintiff                                      *      UNITED STATES DISTRICT COURT

v.                                             *      FOR

CLIC TECHNOLOGY, INC.                          *      THE DISTRICT OF MARYLAND

Defendant                                      *      NORTHERN DIVISION

                                               *      CIVIL ACTION NO. 1:18-cv-03432-CCB

*       *      *       *       *       *       *      *       *       *       *       *       *


 ORDER GRANTING APPROVAL OF SETTLEMENT AGREEMENT AND STIPULATION



        This matter having come on for a hearing on the           day of                     , 2018,

to approve the Settlement Agreement entered into as of October 11, 2018, between Plaintiff, Sunny

Isles Capital, LLC (“Plaintiff”) and Defendant, Clic Technology, Inc. (“Defendant” and

collectively with Plaintiff, the “Parties”), and the Court having held a hearing as to the fairness of

the terms and conditions of the Settlement Agreement and Stipulation and being otherwise fully

advised in the premises, the Court hereby finds as follows:

        The Court has been advised that the Parties intend that the sale of the Shares (as defined

by the Settlement Agreement and, hereinafter, the “Shares”) to and the resale of the Shares by

Plaintiff in the United States, assuming satisfaction of all other applicable securities laws and

regulations, will be exempt from registration under the Securities Act of 1933 (the “Securities

Act”) in reliance upon Section 3(a)(10) of the Securities Act based upon this Court’s finding herein

that the terms and conditions of the issuance of the Shares by Defendant to Plaintiff are fair to

Plaintiff;
       The hearing having been scheduled upon the consent of Plaintiff and Defendant, Plaintiff

has had adequate notice of the hearing and Plaintiff is the only party to whom Shares will be issued

pursuant to the Settlement Agreement;

       The terms and conditions of the issuance of the Shares in exchange for the release of certain

claims as set forth in the Settlement Agreement are fair to Plaintiff, the only party to whom the

Shares will be issued;

       The fairness hearing was open to Plaintiff. Plaintiff was represented by counsel at the

hearing who acknowledged that adequate notice of the hearing was given and consented to the

entry of this Order.

       It is hereby ORDERED AND ADJUDGED that the Settlement Agreement and Stipulation

is hereby approved as fair to the party to whom the Shares will be issued, within the meaning of

Section 3(a)(10) of the Securities Act and that the sale of the Shares to Plaintiff and the resale of

the Shares in the United States by Plaintiff, assuming satisfaction of all other applicable securities

laws and regulations, will be exempt from registration under the Securities Act of 1933. The

Settlement Agreement and Stipulation entered into between the parties is hereby approved and the

parties are ordered to comply with same. The United States District Court for the District of

Maryland, Northern Division reserves jurisdiction over the parties to this action as well as the

subject matter herein for purposes of contempt and enforcement of the Settlement Agreement and

Stipulation as well as for such other purposes as allowed by law.

SO ORDERED, this          day of                      , 2018.




conformed copies to:
